Exhibit 10.3

DEL MONTE FOODS COMPANY

PERFORMANCE ACCELERATED RESTRICTED STOCK

AGREEMENT

This agreement (the “Agreement”) contains the terms and conditions under which
the Compensation Committee of the Board (the “Committee”), on behalf of Del
Monte Foods Company (“Company”) has granted to you,                      (the
“Participant”), as of [DATE], and pursuant to the Del Monte Foods Company 2002
Stock Incentive Plan (the “Plan”), units representing the Common Stock of the
Company known as “Performance Accelerated Restricted Stock” (“PARS”), in order
to encourage you to continue in the Company’s employment and contribute to its
growth and success.

1. Grant of PARS. The PARS grant consists of units representing
                     shares of the Common Stock of the Company, which the
Company has issued to the Participant as of the date hereof as a separate
incentive in connection with his or her service to the Company and not in lieu
of any salary or other compensation for his or her services. The PARS also shall
include any new, additional, or different securities or units representing such
securities the Participant may become entitled to receive with respect to such
PARS by virtue of any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares of Common
Stock, or the payment of a stock dividend (but only on shares of Common Stock),
or any other increase or decrease in the number of such shares effected without
receipt or payment of consideration by the Company, or any change in the
capitalization of the Company pursuant to Section 10(b) of the Plan, or by
virtue of any Change of Control or other transaction pursuant to Section 10(c)
of the Plan. The PARS shall be subject to the Restrictions pursuant to Section 3
of this Agreement.

2. Participant’s Account; Certain Rights in Respect of PARS.

(a) The PARS granted to the Participant shall be entered into an account in the
Participant’s name. This account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the number
of shares of Common Stock to be paid to or in respect of a Participant pursuant
to this Agreement.

(b) During the period before the release of the Restrictions on the PARS as
provided in Section 4, the Participant shall have no voting rights in respect of
the PARS.

(c) Dividend equivalents will be credited in the form of additional PARS to the
Participant’s account, based on the Fair Market Value of Common Stock on the
date the dividend is issued.

3. Restrictions. Prior to their release from the Restrictions as provided in
Section 4, all PARS held for or in respect of the Participant, and the shares of
Common Stock that such PARS represent, may not be assigned, transferred, or
otherwise encumbered or disposed of by the Participant.



--------------------------------------------------------------------------------

4. Release of PARS from Restrictions.

(a) Subject to the provisions of paragraph (d) of this Section 4, the
Restrictions shall cease to apply to the PARS granted under this Agreement on
[DATE], or upon the earlier occurrence of a Change of Control or the death or
Disability of the Participant; provided, however, that release of the PARS from
the Restrictions shall be accelerated as provided in paragraphs (b) and (c) of
this Section 4. Upon the release of the PARS from the Restrictions (except if
receipt of the PARS is deferred as provided in Section 5), the Participant shall
be paid the value of his or her account in the form of Common Stock. No
fractional shares of Common Stock will be issued. If the calculation of the
number of shares of Common Stock to be issued results in fractional shares, then
the number of shares of Common Stock will be rounded up to the nearest whole
share of Common Stock.

(b) The Committee, in its sole discretion, shall define a peer group of
companies (the “Comparator Group”), either within or without the Company’s
industry, against which the Company’s Total Stockholder Return (“TSR”) will be
compared. The Comparator Group shall be identified as soon as practicable after
the date of this Agreement and may be changed by the Committee from time to
time. Any adjustment to the TSR calculation to account for changes in the
Comparator Group, including changes in the capitalization of Comparator Group
companies (due to stock splits, mergers, spin-offs, etc.), will be made at the
sole discretion of the Committee. If the Company achieves the designated TSR
targets, the Restrictions shall cease to apply to the PARS at the end of the
last day of the applicable fiscal year of the Company, according to the
following schedule:

Accelerated Vesting Schedule for TSR Targets

 

Target

  

Achievement Date

  

Percent of PARS Released

from Restrictions as

of Achievement Date

Company TSR ³ 75th percentile of Comparator Group    Target must be achieved as
of fiscal year end [YEAR]    100% Company TSR ³ 55th percentile of Comparator
Group    Target must be achieved as of fiscal year end [YEAR]    100%

The Committee shall have sole discretion to determine whether the TSR targets
have been achieved and whether the Restrictions shall be released from the PARS.
The Committee’s determinations pursuant to the exercise of discretion with
respect to all matters described in this paragraph shall be final and binding on
the Participant.

(c) In the case of the Participant’s Retirement prior to the time at which the
PARS otherwise would be released from the Restrictions pursuant to paragraphs
(a) or (b) of this Section 4, the Restrictions shall cease to apply on a
pro-rata basis pursuant to the Company’s pro-rata vesting policy in effect at
the time of Retirement.

(d) Upon the termination of the Participant’s employment for any reason other
than the Participant’s death, Disability or Retirement, any PARS that remain
subject to the Restrictions at such time shall be forfeited by the Participant
to the Company; provided that, for

 

2



--------------------------------------------------------------------------------

Participants covered under the Executive Severance Plan or who are parties to an
employment agreement with the Company or a Subsidiary of the Company, in the
case of termination of employment without Cause as defined therein (or, for
executives with employment agreements, resignation for Good Reason as defined
therein), the Restrictions shall cease to apply on a pro-rata basis pursuant to
the Company’s pro-rata vesting policy in effect at the time of such termination
or resignation.

(e) Notwithstanding any other provision in this Section 4, if the PARS is
subject to Code Section 409A and a Participant is a “specified employee”, as
determined under Internal Revenue Code Section 409A(a)(2)(B)(i) with respect to
the Company and its affiliates, and the release of Restrictions is made on
account of the Participant’s Retirement, Termination of Employment or
Disability, the date of payment shall be delayed to a date that is six months
after the date of such event. As permitted under Code Section 409A, this delay
shall not apply to any payment under a domestic relations order or for payment
of taxes or such other event as may be provided in regulation and guidance
issued by the Internal Revenue Service.

5. Deferral. The Committee has the right to determine, in its sole discretion,
whether and in what manner Participants shall be permitted to elect to defer the
receipt of a distribution of Common Stock in respect of the PARS under a
deferral plan of the Company, in which case the PARS would remain as stock
equivalent units in the Participant’s account. Stock equivalent units held in
the Participant’s account pursuant to this Section 5 shall accrue dividend
equivalents that will be credited in the form of additional stock equivalent
units to the Participant’s account, based on the Fair Market Value of Common
Stock on the date the dividend is issued. At the end of the deferral period, all
stock equivalent units will be converted and distributed to the Participant in
the form of Common Stock. No fractional shares of Common Stock will be issued.
If the calculation of the number of shares of Common Stock to be issued results
in fractional shares, then the number of shares of Common Stock will be rounded
up to the nearest whole share of Common Stock.

6. Designation of Beneficiary. The Participant may designate a beneficiary or
beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, the Common Stock that is distributed on account of
the PARS that become vested at the Participant’s death shall be transferred. A
Participant shall designate his or her beneficiary by executing the “2002 Stock
Incentive Plan Beneficiary Designation and Spousal Consent Form” and returning
it to the Corporate Secretary. Any form so submitted shall replace, in respect
of all grants or awards made to the Participant under the Plan, any previous
version of the same form the Participant may have submitted to the Corporate
Secretary. A Participant shall have the right to change his or her beneficiary
from time to time by executing a subsequent “2002 Stock Incentive Plan
Beneficiary Designation and Spousal Consent Form” and otherwise complying with
the terms of such form and the Committee’s rules and procedures, as in effect
from time to time. The Committee shall be entitled to rely on the last “2002
Stock Incentive Plan Beneficiary Designation and Spousal Consent Form” submitted
by the Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, Common
Stock that is distributed on account of PARS that become vested at the
Participant’s death will be transferred to the Participant’s surviving spouse,
or if none, to the Participant’s estate. If the Committee has any doubt as to
the proper beneficiary, the Committee shall have the right, exercisable in its
sole discretion, to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

 

3



--------------------------------------------------------------------------------

7. Taxes. The Company may, in its discretion, make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any PARS or the distribution of Common Stock on
account of the vesting of any PARS, including, but not limited to, withholding
shares of Common Stock granted under this Agreement equal in value to such
withholding taxes, deducting the amount of such withholding taxes from any other
amount then or thereafter payable to the Participant, or requiring the
Participant or the beneficiary or legal representative of the Participant to pay
in cash to the Company the amount required to be withheld or to execute such
documents as the Company deems necessary or desirable to enable it to satisfy
its withholding obligations. In addition, if any PARS becomes subject to the
FICA tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2) or income tax
at source on wages imposed under Code Section 3401 or the corresponding
withholding provisions of applicable state, local or foreign tax laws as a
result of the payment of the FICA amount and to pay the additional income tax at
source on wages attributable to the pyramiding of Code Section 3401 wages and
taxes prior to the release of the Restrictions, the Company may lift
Restrictions and use the minimum PARS necessary to pay such taxes on behalf of
the Participant. Further, in the event any PARS are subject to Code Section 409A
and fail to meet the requirements of that section, the Company may release
Restrictions on PARS having a value not to exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Code Section 409A and the regulations thereunder.

8. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of its Corporate
Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or at such
other address as the Company may hereafter designate in writing.

10. Other Benefits. The benefits provided to the Participant pursuant to this
Agreement are in addition to any other benefits available to such Participant
under any other plan or program of the Company. The Agreement shall supplement
and shall not supersede, modify, or amend any other such plan or program except
as may otherwise be expressly provided.

11. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

 

4



--------------------------------------------------------------------------------

13. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement. In the event that the
PARS, or any deferral thereof under Section 5, becomes, or could become but for
this Section 13, subject to Code Section 409A, the Committee may unilaterally
amend the PARS in any manner permitted under Code Section 409A to eliminate or
reduce any excise tax, including any change to the form, timing and conditions
of payment as permitted by law.

14. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

15. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

16. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan, and the
following words and phrases shall have the following meanings unless a different
meaning is plainly required by the context:

(a) “Restrictions” means those restrictions on the PARS set forth in Section 3.

(b) “Total Stockholder Return” means, for any stock of a Comparator Group
company, the number determined by (1) subtracting the average of the closing
prices or, for days on which no trading occurred, the last bid prices for each
business day during a specified calendar month on the stock’s principal exchange
or national over-the-counter market quotation system (the “Average Closing
Price”) from the sum of (x) the Average Closing Price of that stock for a
subsequent specified calendar month (adjusted for stock splits,
recapitalizations, or similar events) and (y) all dividends paid between the
first day of the first specified month and the last day of the second specified
calendar month and (2) dividing the result obtained in step (1) by the Average
Closing Price for the first specified calendar month.

 

DEL MONTE FOODS COMPANY       PARTICIPANT

By:

              Title:   Vice President, Human Resources       EMPLOYEE NAME

 

5